Citation Nr: 1138672	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  07-34 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a left knee replacement.  

2.  Entitlement to service connection for residuals of a right knee replacement.  

3.  Entitlement to service connection for residuals of a left shoulder disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for bilateral hearing loss.  

6.  Entitlement to service connection for tinnitus.  

7.  Entitlement to an initial evaluation in excess of 50 for posttraumatic stress disorder (PTSD).  

8.  Entitlement to an initial rating in excess of 10 for gastroesophageal reflux disease (GERD).

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Boston, Massachusetts, VA Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing at the RO in August 2011.  A transcript of the hearing has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues pertaining to the evaluations of service-connected PTSD and service-connected GERD, to include entitlement to a TDIU, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In August 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal in regard to service connection for residuals of a left knee replacement, and thus, there is no longer a controversy regarding the benefits sought as to the claims of entitlement to service connection for a left knee replacement.  

2.  In August 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal in regard to service connection for residuals of a right knee replacement, and thus, there is no longer a controversy regarding the benefits sought as to the claim of entitlement to service connection for a right knee replacement.  

3.  In August 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal in regard to service connection for residuals of a left shoulder replacement, and thus, there is no longer a controversy regarding the benefits sought as to the claims of entitlement to service connection for residuals of a left shoulder replacement.  

4.  In August 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal in regard to service connection for hypertension, and thus, there is no longer a controversy regarding the benefits sought as to the claim of entitlement to service connection for hypertension.  

5.  There evidence shows that bilateral hearing loss is attributable to service. 

6.  Tinnitus had its onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met as to the issue of entitlement to service connection for residuals of a left knee replacement.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  

2.  The criteria for withdrawal of a substantive appeal have been met as to the issue of entitlement to service connection for residuals of a right knee replacement.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  

3.  The criteria for withdrawal of a substantive appeal have been met as to the issue of entitlement to service connection for residuals of a left shoulder replacement.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  

4.  The criteria for withdrawal of a substantive appeal have been met as to the issue of entitlement to service connection for hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  

5.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).  

6.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011).  In August 2011, after the Veteran filed a substantive appeal in regard to service connection for entitlement for residuals of a left knee replacement, residuals of a right knee replacement, residuals of a left shoulder replacement, and hypertension, the Veteran withdrew the appeal in regard to these issues; hence, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review these issues and the appeal in regard to these issues is dismissed.

II.  Service Connection

In this decision, the Board grants service connection for tinnitus.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran asserts entitlement to service connection for bilateral hearing loss and tinnitus.  Having considered the record, a finding in favor of service connection for bilateral hearing loss and tinnitus is supportable. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The term "hearing loss disability" is defined in VA regulations.  For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385.  The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and his current disability.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service personnel records establish combat as reflected in a Meritorious Commendation Ribbon awarded for having engaged in operations against enemy aggressor forces in waters off the coasts of North and South Vietnam during service aboard the USS Henry B. Wilson.  The January 1969 Unit Citation notes that, "[a]lthough under hostile fire from enemy shore batteries and, on one occasion, damaged by such shelling, Wilson returned counterbattery fire that silenced and destroyed the enemy emplacements."  In addition, the September 2008 rating decision, in which service connection for PTSD was granted, notes in-service stressors to include having come under hostile fire on a number of occasions.  Thus, the Board accepts that the Veteran was exposed to loud noise during service.  

In addition, a November 2006 private audiometric report notes sensorineural hearing loss and tinnitus; a January 2008 Vet Center record notes the Veteran's history of having served three consecutive tours of duty aboard guided missile destroyers with a work schedule typically comprised of a 12-hour day with 56 consecutive days on the gun line; and a February 2008 VA treatment record reflects a history of in-service noise exposure associated with shore firing 5" guns in Vietnam for 20 months without the use of hearing protection.  Further, the Veteran testified that after rapid firing missions, he experienced hearing loss and ringing in his ears and has had continuous symptoms in that regard since separation.  Transcript at 17-18 (2011).  In addition, he testified that he had no excessive occupational noise exposure after separation, Id. at 19; a February 2008 VA treatment record notes no reported recreational noise exposure; and the June 2009 PTSD examination report notes the Veteran is a reliable historian.  

The Board notes that while the June 1968 separation examination report notes whispered voice testing was 15/15 on the right and 15/15 on the left, the report does not reflect results of audiometric testing.  Regardless, the Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and his current disability.  

The Board finds the Veteran's report of having had an onset of bilateral hearing loss and tinnitus related to in-service noise exposure is both competent and credible, and particularly in consideration of the circumstances of his service.  In this case, there is competent and credible evidence relating bilateral hearing loss and tinnitus to noise exposure during service, and resolving all doubt in his favor, the evidence tends to establish bilateral hearing loss and tinnitus are related to in-service noise exposure.  The Board finds a relative equipoise in the evidence, and thus, service connection for bilateral hearing loss and tinnitus is warranted.  The evidence is in favor of the claims.  Consequently, the benefits sought on appeal are granted. 


ORDER

The appeal seeking service connection for residuals of a left knee replacement is dismissed.  

The appeal seeking service connection for residuals of a right knee replacement is dismissed.  

The appeal seeking service connection for residuals of a left shoulder replacement is dismissed.  

The appeal seeking service connection for hypertension is dismissed.  

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  


REMAND

In several statements, the Veteran reported that his PTSD and GERD have worsened since the most recent examinations, which were conducted in 2009.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his PTSD and GERD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand these claims.  

The Board also observes that the Veteran testified that he receives relevant treatment at identified VA facilities.  Transcript at 4-5 (2011).  The up-to-date VA treatment records are not associated with the claims file.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  For this reason as well, the claims must be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain up-to-date VA treatment records.  All records obtained should be associated with the claims file.  

2.  After completion of the above, to the extent possible, schedule the Veteran for a VA examination(s) to determine the degree of impairment due to PTSD and GERD.  The claims file must be made available for review in conjunction with the examination(s) and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The AOJ should request that an opinion be provided as to the degree of impairment due to PTSD and GERD and whether as a result of the Veteran's service-connected disability or disabilities the Veteran is unable to obtain or maintain substantially gainful employment.  If any increase in the degree of impairment is identified during the relevant period, the date of the increase(s) should be reported, to the extent possible.  A complete rationale should accompany any opinion provided. 

3.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied issue the Veteran and his representative a supplemental statement of the case and afford the Veteran a reasonable opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


